Case 2:18-cv-07241-CAS-PLA Document 85-3 Filed 12/17/20 Page 1 of 42 Page ID
                                 #:1390


  1    JENNER & BLOCK LLP
       Andrew J. Thomas (Cal. Bar No. 159533)
  2    ajthomas@jenner.com
       Andrew G. Sullivan (Cal. Bar No. 301122)
  3    agsullivan@jenner.com
       Anna K. Lyons (Cal. Bar No. 324090)
  4    alyons@jenner.com
       633 West 5th Street, Suite 3600
  5    Los Angeles, CA 90071
       Telephone: (213) 239-5100
  6    Facsimile: (213) 239-5199
  7
       Attorneys for All Defendants
  8

  9                        UNITED STATES DISTRICT COURT
 10                      CENTRAL DISTRICT OF CALIFORNIA
 11

 12    KEVIN RISTO, on behalf of himself         Case No. 2:18-cv-07241-CAS-PLA
 13    and all others similarly situated,
                                                 Class Action
 14                    Plaintiff,
                                                 DECLARATION OF ANDREW G.
 15    vs.                                       SULLIVAN IN SUPPORT OF
 16                                              JOINT STIPULATION RE:
       SCREEN ACTORS GUILD-                      PLAINTIFF’S MOTION TO
 17    AMERICAN FEDERATION OF                    COMPEL REQUEST FOR
       TELEVISION AND RADIO                      PRODUCTION NO. 40
 18
       ARTISTS, a Delaware corporation;
 19    AMERICAN FEDERATION OF
       MUSICIANS OF THE UNITED                   Date: TBD
 20                                              Time: TBD
       STATES AND CANADA, a California
 21    nonprofit corporation; RAYMOND M.         Judge: Hon. Paul L. Abrams

 22    HAIR, JR., an individual, as Trustee of
       the AFM and SAG-AFTRA Intellectual
 23    Property Rights Distribution Fund;         Discovery Cut-Off:      March 1, 2021
       TINO GAGLIARDI, an individual, as          Pre-Trial Conference:   July 19, 2021
 24                                               Trial Date:             August 17, 2021
       Trustee of the AFM and SAG-AFTRA
 25    Intellectual Property Rights
 26    Distribution Fund; DUNCAN
       CRABTREE-IRELAND, an individual,
 27    as Trustee of the AFM and SAG-
 28


                               DECLARATION OF ANDREW G. SULLIVAN
      3014822
Case 2:18-cv-07241-CAS-PLA Document 85-3 Filed 12/17/20 Page 2 of 42 Page ID
                                 #:1391

  1    AFTRA Intellectual Property Rights
  2    Distribution Fund; STEFANIE TAUB,
       an individual, as Trustee of the AFM
  3    and SAG-AFTRA Intellectual Property
  4    Rights Distribution Fund; JON JOYCE,
       an individual, as Trustee of the AFM
  5    and SAG-AFTRA Intellectual Property
  6    Rights Distribution Fund; BRUCE
       BOUTON, an individual, as Trustee
  7    of the AFM and SAG-AFTRA
  8    Intellectual Property Rights
       Distribution Fund; and DOE
  9    DEFENDANTS 1-10,
 10
                     Defendants.
 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28


                           DECLARATION OF ANDREW G. SULLIVAN
      3014822
Case 2:18-cv-07241-CAS-PLA Document 85-3 Filed 12/17/20 Page 3 of 42 Page ID
                                 #:1392


  1                      DECLARATION OF ANDREW G. SULLIVAN
  2             I, Andrew G. Sullivan, declare as follows:
  3             1.    I am admitted to practice law in the State of California and am an
  4   attorney in the law firm of Jenner & Block, LLP (“Jenner & Block”), which serves
  5   as counsel of record for Defendants Screen Actors Guild-American Federation of
  6   Television and Radio Artists (“SAG-AFTRA”), American Federation of Musicians
  7   of the United States and Canada (“AFM”), Raymond M. Hair, Jr., Tino Gagliardi,
  8   Duncan Crabtree-Ireland, Stefanie Taub, Jon Joyce, and Bruce Bouton (collectively,
  9   “Defendants”). I submit this declaration in support of Defendants’ opposition to
 10   Plaintiff Kevin Risto’s (“Plaintiff”) motion to compel the production of transcripts
 11   of depositions taken in the Blondell class action lawsuit, which have been designated
 12   as confidential under the protective order in that action. If called to testify, I could
 13   and would testify as to the following based on personal knowledge.
 14             2.    An excerpt from SAG-AFTRA’s responses to Plaintiff’s First Set of
 15   Interrogatories, which includes SAG-AFTRA’s response to Plaintiff’s Interrogatory
 16   No. 10, is attached hereto as Exhibit A.
 17             3.    An excerpt from AFM’s responses to Plaintiff’s First Set of
 18   Interrogatories, which includes AFM’s response to Plaintiff’s Interrogatory No. 10,
 19   is attached hereto as Exhibit B.
 20             4.    Attached hereto as Exhibit C is a true and correct copy of the 2013
 21   Data Purchase and Services Agreement.
 22             5.    During a telephonic discussion between Plaintiff’s counsel and
 23   Defendants’ counsel on June 27, 2019, in which I participated, Plaintiff’s counsel
 24   disclosed that Dennis Dreith has been retained as a litigation consultant on behalf of
 25   Plaintiff.
 26             6.    Attached hereto as Exhibit D is a true and correct copy of Plaintiff’s
 27   responses to Defendants’ First Set of Interrogatories, in which Plaintiff admits that
 28

                                                  1
                                 DECLARATION OF ANDREW G. SULLIVAN
      3014822
Case 2:18-cv-07241-CAS-PLA Document 85-3 Filed 12/17/20 Page 4 of 42 Page ID
                                 #:1393

  1   Plaintiff’s counsel has retained Mr. Dreith as a litigation consultant. See Response
  2   to Interrogatory No. 15.
  3             7.   Jenner & Block also served as counsel of record for all defendants in
  4   the now-settled class action lawsuit captioned Blondell et al. v. Bouton et al., No.
  5   1:17-CV-00372 (RRM-RML) in the Eastern District of New York. Fund Trustees
  6   Duncan Crabtree-Ireland and Jon Joyce were the only two witnesses whose
  7   depositions were taken in the Blondell matter. Mr. Jon Joyce’s deposition in the
  8   Blondell matter took place on August 27, 2019. Mr. Duncan Crabtree-Ireland’s
  9   deposition in the Blondell matter took place on August 29, 2019. The deposition
 10   transcripts were designated Confidential in their entirety pursuant to the Stipulated
 11   Order Governing Confidentiality of Discovery in that matter.
 12             8.   On September 22, 2020, Plaintiff took the deposition of Jon Joyce, one
 13   of the Blondell deponents, in this action. To date, Plaintiff has taken the depositions
 14   of nine other witnesses in this action, including Jennifer LeBlanc on July 23, 2020,
 15   Nancy Carney on September 29, 2020, Tino Gagliardi on October 9, 2020, Stefanie
 16   Taub on October 20, 2020, Bruce Bouton on October 21, 2020, a Rule 30(b)(6)
 17   designee of SAG-AFTRA on October 23, 2020, a Rule 30(b)(b)(6) designee of AFM
 18   on October 29, 2020, Julie Sandell on December 9, 2020, and Sidney White on
 19   December 9, 2020.
 20             9.   On November 11, 2020, Plaintiff issued a subpoena to Roger Mandel
 21   of the law firm Jeeves Mandel Law Group, P.C., counsel for the plaintiffs and the
 22   class in Blondell. Upon receipt of the subpoena, Defendants requested that Mr.
 23   Mandel comply with his obligations pursuant to the Stipulated Order Governing
 24   Confidentiality of Discovery entered in the Blondell action and request an extension
 25   of time to respond to the subpoena. Mr. Mandel complied with Defendants’ request.
 26   It is undisputed among the Blondell parties that the deposition transcripts are
 27   Confidential pursuant to the Blondell protective order.
 28

                                                 2
                                 DECLARATION OF ANDREW G. SULLIVAN
      3014822
Case 2:18-cv-07241-CAS-PLA Document 85-3 Filed 12/17/20 Page 5 of 42 Page ID
                                 #:1394

  1             10. On December 2, 2020, I attended a meet-and-confer discussion with
  2   Plaintiff’s counsel in which we discussed Plaintiff’s subpoena on Roger Mandel. In
  3   the course of this discussion, the parties were not able to reach an agreement
  4   regarding the production of the deposition transcripts placed at issue by the
  5   subpoena. In order to avoid litigating a motion to quash the subpoena issued to Mr.
  6   Mandel in the Northern District of Texas (where Mr. Mandel and his law firm are
  7   located), Plaintiff and Defendants agreed during the meet-and-confer process that
  8   they would seek to have the issue resolved through a Motion to Compel under FRCP
  9   37 and the Local Rules of this Court. I have subsequently communicated with Mr.
 10   Mandel who has confirmed that, consistent with the terms of the protective order
 11   entered in Blondell, he will not disclose the transcripts at issue pending the Court’s
 12   resolution of the current dispute.
 13

 14             I declare under penalty of perjury under the laws of the United States of
 15   America that the foregoing is true and correct.
 16             Executed this 16th day of December, 2020.
 17

 18

 19                                           Andrew G. Sullivan

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                                3
                                DECLARATION OF ANDREW G. SULLIVAN
      3014822
Case 2:18-cv-07241-CAS-PLA Document 85-3 Filed 12/17/20 Page 6 of 42 Page ID
                                 #:1395




               Exhibit A
Case 2:18-cv-07241-CAS-PLA Document 85-3 Filed 12/17/20 Page 7 of 42 Page ID
                                 #:1396


  1    JENNER & BLOCK LLP
       Andrew J. Thomas (Cal. Bar No. 159533)
  2    ajthomas@jenner.com
       Andrew G. Sullivan (Cal. Bar No. 301122)
  3    agsullivan@jenner.com
       633 West 5th Street, Suite 3600
  4    Los Angeles, CA 90071
       Telephone: (213) 239-5100
  5    Facsimile: (213) 239-5199
  6    JENNER & BLOCK LLP
       Devi M. Rao (admitted pro hac vice)
  7    drao@jenner.com
       1099 New York Avenue, NW, Suite 900
  8    Washington, D.C. 20001
  9    Telephone: (202) 639-6000
       Facsimile: (202) 639-6066
 10
       Attorneys for All Responding Party
 11

 12                         UNITED STATES DISTRICT COURT
 13                       CENTRAL DISTRICT OF CALIFORNIA
 14

 15    KEVIN RISTO, on behalf of himself               Case No. 2:18-cv-07241-CAS-PLA
 16
       and all others similarly situated,
                                                       Class Action
 17                    Plaintiff,
                                                       RESPONSES OF DEFENDANT
 18    vs.                                             SCREEN ACTORS GUILD-
                                                       AMERICAN FEDERATION OF
 19    SCREEN ACTORS GUILD-                            TELEVISION AND RADIO ARTISTS
 20    AMERICAN FEDERATION OF                          TO PLAINTIFF’S FIRST SET OF
       TELEVISION AND RADIO                            INTERROGATORIES
 21
       ARTISTS, a Delaware corporation;
 22    AMERICAN FEDERATION OF
       MUSICIANS OF THE UNITED
 23
       STATES AND CANADA, a California
 24    nonprofit corporation; RAYMOND M.
       HAIR, JR., an individual, as Trustee of
 25
       the AFM and SAG-AFTRA Intellectual
 26    Property Rights Distribution Fund;
       TINO GAGLIARDI, an individual, as
 27
       Trustee of the AFM and SAG-AFTRA
 28



                 DEFENDANT SAG-AFTRA’S RESPONSES TO PLAINTIFF’S FIRST SET OF INTERROGATORIES
Case 2:18-cv-07241-CAS-PLA Document 85-3 Filed 12/17/20 Page 8 of 42 Page ID
                                 #:1397

  1    Intellectual Property Rights
  2    Distribution Fund; DUNCAN
       CRABTREE-IRELAND, an individual,
  3    as Trustee of the AFM and SAG-
  4    AFTRA Intellectual Property Rights
       Distribution Fund; STEFANIE TAUB,
  5    an individual, as Trustee of the AFM
  6    and SAG-AFTRA Intellectual Property
       Rights Distribution Fund; JON JOYCE,
  7    an individual, as Trustee of the AFM
  8    and SAG-AFTRA Intellectual Property
       Rights Distribution Fund; BRUCE
  9    BOUTON, an individual, as Trustee
 10    of the AFM and SAG-AFTRA
       Intellectual Property Rights
 11    Distribution Fund; and DOE
 12    RESPONDING PARTY 1-10,
 13                   Responding Party.
 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                    2

                DEFENDANT SAG-AFTRA’S RESPONSES TO PLAINTIFF’S FIRST SET OF INTERROGATORIES
Case 2:18-cv-07241-CAS-PLA Document 85-3 Filed 12/17/20 Page 9 of 42 Page ID
                                 #:1398

  1         Consistent with federal statute and the Fund’s governing documents, the
  2   Fund entered into a Data Purchase and Services Agreement with the Unions on
  3   July 22, 2013, pursuant to which the Unions are required to provide and have
  4   provided the information necessary for the Fund to locate and pay non-featured
  5   performers to whom Royalty payments have been allocated. Given that the Fund’s
  6   administration necessarily requires assistance from the Unions—which house the
  7   most exhaustive existing repository of information to identify and locate Fund
  8   recipients—reimbursement of the Unions for the valuable data and services they
  9   provide is fully consonant with the statutory framework established by Congress.
 10   To contend otherwise would require showing that Congress intended to task the
 11   Unions with time-consuming and labor-intensive duties that the Unions were
 12   expected to perform in perpetuity at no cost.
 13   INTERROGATORY NO. 10:
 14         If YOU contend that the SERVICE FEE is a reasonable charge for the
 15   services provided by the UNIONS, state ALL facts that support that contention.
 16   RESPONSE TO INTERROGATORY NO. 10:
 17         Responding Party objects to this interrogatory to the extent it calls for
 18   Responding Party to make a legal conclusion.
 19         Without waiving and subject to the foregoing objections, Responding Party
 20   responds as follows: Pursuant to the Data Purchase and Services Agreement, the
 21   Unions are required to provide the Fund with information in their possession that is
 22   necessary to enable the Fund to identify and pay the non-featured performers (both
 23   Union members and nonmembers) to whom Royalty payments have been allocated
 24   in a given distribution cycle. This valuable data is derived from records developed
 25   and maintained by the Unions at considerable expense, including forms obtained
 26   by the Unions from producers and/or other individuals or entities involved in the
 27   creation of a given sound recording. Specifically, the information provided by the
 28   Unions to the Fund is derived from session reports and “B-forms” which contain
                                                     11

                 DEFENDANT SAG-AFTRA’S RESPONSES TO PLAINTIFF’S FIRST SET OF INTERROGATORIES
Case 2:18-cv-07241-CAS-PLA Document 85-3 Filed 12/17/20 Page 10 of 42 Page ID
                                 #:1399

   1   information necessary to identify and locate some or all of the non-featured
   2   musicians and vocalists who performed on a given sound recording. These session
   3   reports and B-forms compile information related to both Union members and
   4   nonmembers who served as non-featured performers on a given sound recording.
   5   These records maintained by the Unions are housed across the various local
   6   affiliates of each Union, for the most part based on where the relevant sound
   7   recording took place. Much of this information exists in records that are
   8   maintained by the Unions’ local affiliates only in hard copy form.
   9         Pursuant to the Data Purchase and Services Agreement, the Unions must
  10   coordinate with the Fund to provide the information necessary for the Fund to
  11   identify and pay non-featured performers. The information provided by the
  12   Unions pursuant to the Data Purchase and Services Agreement is essential to the
  13   Fund’s administration. This information has been collected, compiled, and
  14   maintained as part of a large-scale effort by the Unions over the course of decades,
  15   and such efforts continue on an ongoing basis. There is no other repository of
  16   information documenting the identities, work histories, and payment information
  17   associated with non-featured performers that is nearly as exhaustive as the
  18   repositories maintained by the Unions. Without this data, the Fund would be
  19   significantly constrained in its ability to perform the fundamental task of
  20   identifying and locating the non-featured performer(s) for whom Royalty
  21   distributions are to be paid, and/or would be required to expend significant
  22   additional resources in order to perform this essential function, or in the alternative
  23   would have to expend substantial efforts and incur substantial costs to compile
  24   independently the information provided by the Unions. Accordingly, the data has
  25   substantial intrinsic value and is highly valuable to the Fund in the performance of
  26   its work.
  27         In addition, Union representatives expend considerable effort supplying the
  28   data the Unions are obligated to provide under the Data Purchase and Services
                                                       12

                   DEFENDANT SAG-AFTRA’S RESPONSES TO PLAINTIFF’S FIRST SET OF INTERROGATORIES
Case 2:18-cv-07241-CAS-PLA Document 85-3 Filed 12/17/20 Page 11 of 42 Page ID
                                 #:1400

   1   Agreement. Researchers at the Fund have worked extensively with Union
   2   representatives in an effort to build and grow a database compiling the identities of
   3   the non-featured performers who performed on a given sound recording, as well as
   4   the information necessary to locate and pay such individuals. This database serves
   5   as the Fund’s central resource used to identify, locate, and pay Royalties to non-
   6   featured performers. As this database has grown, the Fund has been able more
   7   efficiently to identify and locate the non-featured performers who performed on
   8   eligible sound recordings. Currently, this database compiles information related to
   9   the non-featured performers associated with approximately 90,000 song titles.
  10         Because the records maintained by the Unions exist in decentralized
  11   repositories dispersed across the Unions’ local affiliates, the Unions satisfy their
  12   obligations under the Agreement by making numerous representatives available
  13   across these affiliates in order to field requests from the Fund. The Fund’s
  14   research team—currently staffed with eleven full-time research associates and
  15   supervisors—works extensively with representatives in various local affiliates of
  16   the Unions on a year-round basis to obtain information regarding the non-featured
  17   performers associated with thousands of song titles. Except with respect to two
  18   local affiliates of the AFM (located in New York and Los Angeles) that maintain
  19   electronic records on a platform that Fund researchers may directly log into, in all
  20   other cases Union representatives from the local affiliates handle individual
  21   requests from Fund researchers to locate and provide information related to
  22   specific song titles and/or to verify the recent contact information for non-featured
  23   performers associated with such song title. At local affiliates where such records
  24   exist in hard copy form, Union representatives must locate the requested document
  25   within their hard copy filing system before scanning and sending a digital copy of
  26   the record to the requestor at the Fund. The quantity of the requests made to the
  27   Unions by the Fund vary across the respective Unions’ local affiliates and fluctuate
  28   within local affiliates on a day-to-day and week-to-week basis. It is not
                                                      13

                  DEFENDANT SAG-AFTRA’S RESPONSES TO PLAINTIFF’S FIRST SET OF INTERROGATORIES
Case 2:18-cv-07241-CAS-PLA Document 85-3 Filed 12/17/20 Page 12 of 42 Page ID
                                 #:1401

   1   uncommon for a Union representative at one local affiliate to field dozens of
   2   requests from the Fund over the course of a week. Fulfilling each such request
   3   may take a Union representative anywhere from a few minutes to thirty minutes or
   4   longer.
   5         In addition to providing the information necessary to locate and pay non-
   6   featured performers, the Unions also provide lobbying and advocacy services both
   7   domestically and internationally that benefit non-featured performers (both Union
   8   members and nonmembers). These activities include meeting with members of
   9   Congress, negotiating with domestic performing rights organizations (PROs), as
  10   well as engaging with international PROs to negotiate better terms for the
  11   collection and distribution of international royalties. In addition to lobbying the
  12   federal government for more expansive rights that would benefit all non-featured
  13   performers, the Unions have negotiated and interacted with the World Intellectual
  14   Property Organization (WIPO), the Societies’ Council for the Collective
  15   Management of Performers’ Rights (SCAPR), Phonographic Performance Limited
  16   (PPL), and the Musicians’ Rights Organization Canada (MROC), among other
  17   international organizations. This includes efforts to expand the performance right
  18   in the United States to apply to non-digital platforms (e.g., terrestrial radio), a
  19   cause which the Unions have furthered through their participation in the
  20   musicFIRST coalition. The Unions also lobby foreign governments for more
  21   stringent distribution requirements for collected royalties. These activities all inure
  22   to the benefit of non-featured performers, regardless of union affiliation, as they
  23   are aimed in part at increasing the scope and overall amount of the royalties paid
  24   for recordings on which non-featured musicians and vocalists have performed.
  25         In consideration of the inherent value of the data the Unions provide to the
  26   Fund, as well as the services provided by the Unions as described above, the
  27   Trustees of the Fund agreed in 2013 that each Union should be paid a fee in the
  28   amount of 1.5% of the receipts distributed by the Fund in a given distribution
                                                       14

                   DEFENDANT SAG-AFTRA’S RESPONSES TO PLAINTIFF’S FIRST SET OF INTERROGATORIES
Case 2:18-cv-07241-CAS-PLA Document 85-3 Filed 12/17/20 Page 13 of 42 Page ID
                                 #:1402

   1   cycle. This was an entirely reasonable exercise of the Trustees’ broad discretion in
   2   determining the value of the information and services provided by the Unions.
   3   INTERROGATORY NO. 11:
   4            Set forth the benefits conferred upon UNION members as a result of the
   5   SERVICES AGREEMENT.
   6   RESPONSE TO INTERROGATORY NO. 11:
   7            Responding Party refers Plaintiff to Responding Party’s response to
   8   Interrogatory No. 10.
   9   INTERROGATORY NO. 12:
  10            Set forth the benefits conferred upon non-UNION members as a result of the
  11   SERVICES AGREEMENT.
  12   RESPONSE TO INTERROGATORY NO. 12:
  13            Responding Party refers Plaintiff to Responding Party’s response to
  14   Interrogatory No. 10, restating here the fact that the Unions provide critical
  15   identifying information for both Union members and nonmembers that is necessary
  16   for issuing Royalty payments to such individuals.
  17   INTERROGATORY NO. 13:
  18            If YOU contend that the FUND is entitled to use ROYALTIES to pay for
  19   the services set forth in the SERVICES AGREEMENT, state ALL facts that
  20   support that contention.
  21   RESPONSE TO INTERROGATORY NO. 13:
  22            Responding Party objects to this interrogatory to the extent it calls for a legal
  23   conclusion. Responding Party further objects to this interrogatory on the ground
  24   that it seeks information in the possession of, known to, or otherwise equally
  25   available to Plaintiff. Without waiving and subject to the foregoing objections,
  26   Responding Party refers Plaintiff to Responding Party’s response to Interrogatory
  27   No. 9.
  28
                                                         15

                     DEFENDANT SAG-AFTRA’S RESPONSES TO PLAINTIFF’S FIRST SET OF INTERROGATORIES
Case 2:18-cv-07241-CAS-PLA Document 85-3 Filed 12/17/20 Page 14 of 42 Page ID
                                 #:1403




                Exhibit B
Case 2:18-cv-07241-CAS-PLA Document 85-3 Filed 12/17/20 Page 15 of 42 Page ID
                                 #:1404


   1   JENNER & BLOCK LLP
       Andrew J. Thomas (Cal. Bar No. 159533)
   2   ajthomas@jenner.com
       Andrew G. Sullivan (Cal. Bar No. 301122)
   3   agsullivan@jenner.com
       633 West 5th Street, Suite 3600
   4   Los Angeles, CA 90071
       Telephone: (213) 239-5100
   5   Facsimile: (213) 239-5199
   6   JENNER & BLOCK LLP
       Devi M. Rao (admitted pro hac vice)
   7   drao@jenner.com
       1099 New York Avenue, NW, Suite 900
   8   Washington, D.C. 20001
   9   Telephone: (202) 639-6000
       Facsimile: (202) 639-6066
  10
       Attorneys for All Responding Party
  11

  12                       UNITED STATES DISTRICT COURT
  13                     CENTRAL DISTRICT OF CALIFORNIA
  14

  15   KEVIN RISTO, on behalf of himself              Case No. 2:18-cv-07241-CAS-PLA
  16
       and all others similarly situated,
                                                      Class Action
  17                  Plaintiff,
                                                      RESPONSES OF DEFENDANT
  18   vs.                                            AMERICAN FEDERATION OF
                                                      MUSICIANS OF THE UNITED
  19   SCREEN ACTORS GUILD-                           STATES AND CANADA TO
  20   AMERICAN FEDERATION OF                         PLAINTIFF’S FIRST SET OF
       TELEVISION AND RADIO                           INTERROGATORIES
  21
       ARTISTS, a Delaware corporation;
  22   AMERICAN FEDERATION OF
       MUSICIANS OF THE UNITED
  23
       STATES AND CANADA, a California
  24   nonprofit corporation; RAYMOND M.
       HAIR, JR., an individual, as Trustee of
  25
       the AFM and SAG-AFTRA Intellectual
  26   Property Rights Distribution Fund;
       TINO GAGLIARDI, an individual, as
  27
       Trustee of the AFM and SAG-AFTRA
  28



                   DEFENDANT AFM’S RESPONSES TO PLAINTIFF’S FIRST SET OF INTERROGATORIES
Case 2:18-cv-07241-CAS-PLA Document 85-3 Filed 12/17/20 Page 16 of 42 Page ID
                                 #:1405

   1   Intellectual Property Rights
   2   Distribution Fund; DUNCAN
       CRABTREE-IRELAND, an individual,
   3   as Trustee of the AFM and SAG-
   4   AFTRA Intellectual Property Rights
       Distribution Fund; STEFANIE TAUB,
   5   an individual, as Trustee of the AFM
   6   and SAG-AFTRA Intellectual Property
       Rights Distribution Fund; JON JOYCE,
   7   an individual, as Trustee of the AFM
   8   and SAG-AFTRA Intellectual Property
       Rights Distribution Fund; BRUCE
   9   BOUTON, an individual, as Trustee
  10   of the AFM and SAG-AFTRA
       Intellectual Property Rights
  11   Distribution Fund; and DOE
  12   RESPONDING PARTY 1-10,
  13                  Responding Party.
  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                    2

                   DEFENDANT AFM’S RESPONSES TO PLAINTIFF’S FIRST SET OF INTERROGATORIES
Case 2:18-cv-07241-CAS-PLA Document 85-3 Filed 12/17/20 Page 17 of 42 Page ID
                                 #:1406

   1         Consistent with federal statute and the Fund’s governing documents, the
   2   Fund entered into a Data Purchase and Services Agreement with the Unions on
   3   July 22, 2013, pursuant to which the Unions are required to provide and have
   4   provided the information necessary for the Fund to locate and pay non-featured
   5   performers to whom Royalty payments have been allocated. Given that the Fund’s
   6   administration necessarily requires assistance from the Unions—which house the
   7   most exhaustive existing repository of information to identify and locate Fund
   8   recipients—reimbursement of the Unions for the valuable data and services they
   9   provide is fully consonant with the statutory framework established by Congress.
  10   To contend otherwise would require showing that Congress intended to task the
  11   Unions with time-consuming and labor-intensive duties that the Unions were
  12   expected to perform in perpetuity at no cost.
  13   INTERROGATORY NO. 10:
  14         If YOU contend that the SERVICE FEE is a reasonable charge for the
  15   services provided by the UNIONS, state ALL facts that support that contention.
  16   RESPONSE TO INTERROGATORY NO. 10:
  17         Responding Party objects to this interrogatory to the extent it calls for
  18   Responding Party to make a legal conclusion.
  19         Without waiving and subject to the foregoing objections, Responding Party
  20   responds as follows: Pursuant to the Data Purchase and Services Agreement, the
  21   Unions are required to provide the Fund with information in their possession that is
  22   necessary to enable the Fund to identify and pay the non-featured performers (both
  23   Union members and nonmembers) to whom Royalty payments have been allocated
  24   in a given distribution cycle. This valuable data is derived from records developed
  25   and maintained by the Unions at considerable expense, including forms obtained
  26   by the Unions from producers and/or other individuals or entities involved in the
  27   creation of a given sound recording. Specifically, the information provided by the
  28   Unions to the Fund is derived from session reports and “B-forms” which contain
                                                      11

                     DEFENDANT AFM’S RESPONSES TO PLAINTIFF’S FIRST SET OF INTERROGATORIES
Case 2:18-cv-07241-CAS-PLA Document 85-3 Filed 12/17/20 Page 18 of 42 Page ID
                                 #:1407

   1   information necessary to identify and locate some or all of the non-featured
   2   musicians and vocalists who performed on a given sound recording. These session
   3   reports and B-forms compile information related to both Union members and
   4   nonmembers who served as non-featured performers on a given sound recording.
   5   These records maintained by the Unions are housed across the various local
   6   affiliates of each Union, for the most part based on where the relevant sound
   7   recording took place. Much of this information exists in records that are
   8   maintained by the Unions’ local affiliates only in hard copy form.
   9         Pursuant to the Data Purchase and Services Agreement, the Unions must
  10   coordinate with the Fund to provide the information necessary for the Fund to
  11   identify and pay non-featured performers. The information provided by the
  12   Unions pursuant to the Data Purchase and Services Agreement is essential to the
  13   Fund’s administration. This information has been collected, compiled, and
  14   maintained as part of a large-scale effort by the Unions over the course of decades,
  15   and such efforts continue on an ongoing basis. There is no other repository of
  16   information documenting the identities, work histories, and payment information
  17   associated with non-featured performers that is nearly as exhaustive as the
  18   repositories maintained by the Unions. Without this data, the Fund would be
  19   significantly constrained in its ability to perform the fundamental task of
  20   identifying and locating the non-featured performer(s) for whom Royalty
  21   distributions are to be paid, and/or would be required to expend significant
  22   additional resources in order to perform this essential function, or in the alternative
  23   would have to expend substantial efforts and incur substantial costs to compile
  24   independently the information provided by the Unions. Accordingly, the data has
  25   substantial intrinsic value and is highly valuable to the Fund in the performance of
  26   its work.
  27         In addition, Union representatives expend considerable effort supplying the
  28   data the Unions are obligated to provide under the Data Purchase and Services
                                                      12

                     DEFENDANT AFM’S RESPONSES TO PLAINTIFF’S FIRST SET OF INTERROGATORIES
Case 2:18-cv-07241-CAS-PLA Document 85-3 Filed 12/17/20 Page 19 of 42 Page ID
                                 #:1408

   1   Agreement. Researchers at the Fund have worked extensively with Union
   2   representatives in an effort to build and grow a database compiling the identities of
   3   the non-featured performers who performed on a given sound recording, as well as
   4   the information necessary to locate and pay such individuals. This database serves
   5   as the Fund’s central resource used to identify, locate, and pay Royalties to non-
   6   featured performers. As this database has grown, the Fund has been able more
   7   efficiently to identify and locate the non-featured performers who performed on
   8   eligible sound recordings. Currently, this database compiles information related to
   9   the non-featured performers associated with approximately 90,000 song titles.
  10         Because the records maintained by the Unions exist in decentralized
  11   repositories dispersed across the Unions’ local affiliates, the Unions satisfy their
  12   obligations under the Agreement by making numerous representatives available
  13   across these affiliates in order to field requests from the Fund. The Fund’s
  14   research team—currently staffed with eleven full-time research associates and
  15   supervisors—works extensively with representatives in various local affiliates of
  16   the Unions on a year-round basis to obtain information regarding the non-featured
  17   performers associated with thousands of song titles. Except with respect to two
  18   local affiliates of the AFM (located in New York and Los Angeles) that maintain
  19   electronic records on a platform that Fund researchers may directly log into, in all
  20   other cases Union representatives from the local affiliates handle individual
  21   requests from Fund researchers to locate and provide information related to
  22   specific song titles and/or to verify the recent contact information for non-featured
  23   performers associated with such song title. At local affiliates where such records
  24   exist in hard copy form, Union representatives must locate the requested document
  25   within their hard copy filing system before scanning and sending a digital copy of
  26   the record to the requestor at the Fund. The quantity of the requests made to the
  27   Unions by the Fund vary across the respective Unions’ local affiliates and fluctuate
  28   within local affiliates on a day-to-day and week-to-week basis. It is not
                                                      13

                     DEFENDANT AFM’S RESPONSES TO PLAINTIFF’S FIRST SET OF INTERROGATORIES
Case 2:18-cv-07241-CAS-PLA Document 85-3 Filed 12/17/20 Page 20 of 42 Page ID
                                 #:1409

   1   uncommon for a Union representative at one local affiliate to field dozens of
   2   requests from the Fund over the course of a week. Fulfilling each such request
   3   may take a Union representative anywhere from a few minutes to thirty minutes or
   4   longer.
   5         In addition to providing the information necessary to locate and pay non-
   6   featured performers, the Unions also provide lobbying and advocacy services both
   7   domestically and internationally that benefit non-featured performers (both Union
   8   members and nonmembers). These activities include meeting with members of
   9   Congress, negotiating with domestic performing rights organizations (PROs), as
  10   well as engaging with international PROs to negotiate better terms for the
  11   collection and distribution of international royalties. In addition to lobbying the
  12   federal government for more expansive rights that would benefit all non-featured
  13   performers, the Unions have negotiated and interacted with the World Intellectual
  14   Property Organization (WIPO), the Societies’ Council for the Collective
  15   Management of Performers’ Rights (SCAPR), Phonographic Performance Limited
  16   (PPL), and the Musicians’ Rights Organization Canada (MROC), among other
  17   international organizations. This includes efforts to expand the performance right
  18   in the United States to apply to non-digital platforms (e.g., terrestrial radio), a
  19   cause which the Unions have furthered through their participation in the
  20   musicFIRST coalition. The Unions also lobby foreign governments for more
  21   stringent distribution requirements for collected royalties. These activities all inure
  22   to the benefit of non-featured performers, regardless of union affiliation, as they
  23   are aimed in part at increasing the scope and overall amount of the royalties paid
  24   for recordings on which non-featured musicians and vocalists have performed.
  25         In consideration of the inherent value of the data the Unions provide to the
  26   Fund, as well as the services provided by the Unions as described above, the
  27   Trustees of the Fund agreed in 2013 that each Union should be paid a fee in the
  28   amount of 1.5% of the receipts distributed by the Fund in a given distribution
                                                      14

                     DEFENDANT AFM’S RESPONSES TO PLAINTIFF’S FIRST SET OF INTERROGATORIES
Case 2:18-cv-07241-CAS-PLA Document 85-3 Filed 12/17/20 Page 21 of 42 Page ID
                                 #:1410

   1   cycle. This was an entirely reasonable exercise of the Trustees’ broad discretion in
   2   determining the value of the information and services provided by the Unions.
   3   INTERROGATORY NO. 11:
   4            Set forth the benefits conferred upon UNION members as a result of the
   5   SERVICES AGREEMENT.
   6   RESPONSE TO INTERROGATORY NO. 11:
   7            Responding Party refers Plaintiff to Responding Party’s response to
   8   Interrogatory No. 10.
   9   INTERROGATORY NO. 12:
  10            Set forth the benefits conferred upon non-UNION members as a result of the
  11   SERVICES AGREEMENT.
  12   RESPONSE TO INTERROGATORY NO. 12:
  13            Responding Party refers Plaintiff to Responding Party’s response to
  14   Interrogatory No. 10, restating here the fact that the Unions provide critical
  15   identifying information for both Union members and nonmembers that is necessary
  16   for issuing Royalty payments to such individuals.
  17   INTERROGATORY NO. 13:
  18            If YOU contend that the FUND is entitled to use ROYALTIES to pay for
  19   the services set forth in the SERVICES AGREEMENT, state ALL facts that
  20   support that contention.
  21   RESPONSE TO INTERROGATORY NO. 13:
  22            Responding Party objects to this interrogatory to the extent it calls for a legal
  23   conclusion. Responding Party further objects to this interrogatory on the ground
  24   that it seeks information in the possession of, known to, or otherwise equally
  25   available to Plaintiff. Without waiving and subject to the foregoing objections,
  26   Responding Party refers Plaintiff to Responding Party’s response to Interrogatory
  27   No. 9.
  28
                                                        15

                       DEFENDANT AFM’S RESPONSES TO PLAINTIFF’S FIRST SET OF INTERROGATORIES
Case 2:18-cv-07241-CAS-PLA Document 85-3 Filed 12/17/20 Page 22 of 42 Page ID
                                 #:1411




                Exhibit C
 Case
Case   2:18-cv-07241-CAS-PLADocument
     2:18-cv-07241-CAS-PLA   Document  85-3Filed
                                     19-8    Filed 12/17/20Page
                                                 09/17/18   Page1 23
                                                                  of 7of Page
                                                                         42 Page  ID
                                                                              ID #:283
                                     #:1412




                    Exhibit 8
 Case
Case   2:18-cv-07241-CAS-PLADocument
     2:18-cv-07241-CAS-PLA   Document  85-3Filed
                                     19-8    Filed 12/17/20Page
                                                 09/17/18   Page2 24
                                                                  of 7of Page
                                                                         42 Page  ID
                                                                              ID #:284
                                     #:1413




                         DATA PUR            E AND SERVICES

         This Data Purchase and Services Agreement ("Agreement"), dated as of July 22,2013,
 2013 (the "Effective Date"), is made by and between the American Federation of Musicians of
 the United States and Canada, AFL-CIO-CLC ("AFM"), the Screen Actors Guild - American
 Federation of Television and Radio Artists ('SAG-AFTRA") and the AFM and SAG-AFTRA
 Intellectual Property Rights Distribution Fund (the "Fund"). AFM and SAG-AFTRA are
 sometimes referred to herein individually as a "tlnion" and collectively as the "Unions." AFM,
 SAG-AFTRA and the Fund are sometimes refened to herein individually as a "Party" and
 collectively as the "Parties."

         WHEREAS, by an Agreement and Declaration of Trust dated September 16, 1998, as
 amended and restated on July 26,2012,the Unions formed the Fund to collect and distribute
 certain artist royalties that afe appropriate for collective administration;

         WHEREAS, the Unions have in the past provided to the Fund certain data, as well as
 certain services of outside counsel and in-house staff to assist the Fund in its operation and
 administration and to represent the interests of the Fund in various external matters, without
 being reimbursed for their costs thereof;

         WHEREAS, the Agreement and Declaration of Trust authorizes the Trustees of the Fund
 to purchase relevant data from the Unions (and others) and to employ assistants; and

         WHEREAS, the Trustees of the Fund have determined that it is reasonable and
 appropriate at this time to memorialize arrangements for the provision by the Unions to the Fund
 oì certain data and assistance in exchange for reasonable compensation to the Unions from the
 Fund;

           NOW, THEREFORE, the Parties, intending to be legally bound, hereby agree as follows:

 l.       Provision of Data. From and after the Effective Date, each Union shall provide the Fund
 the following data, in a manner comparable to the way such data has been provided immediately
 prior to the Effective Date:

            o    Access to member databases to enable the Fund to obtain identifying and contact
                 information for members.

            o    Access to session reports and "B-forms," or databases containing information derived
                 therefrom, that in either case, identify the recordings made at recording sessions and
                 provide identifying and contact information for performers (Union members and
                 nonmembers) who performed at the session.

 Each Union retains all its ownership rights in its data, and all such data shall be considered
 Confidential Information of the relevant Union subject to the provisions of Section 7. The Fund
 is authorized to, and shall, access, reproduce and use such data solely for purposes ofdistribution
 of royalties collected by the Fund to the relevant persons. In its use of such data, the Fund


 70441. I version 2
 Case
Case   2:18-cv-07241-CAS-PLADocument
     2:18-cv-07241-CAS-PLA   Document  85-3Filed
                                     19-8    Filed 12/17/20Page
                                                 09/17/18   Page3 25
                                                                  of 7of Page
                                                                         42 Page  ID
                                                                              ID #:285
                                     #:1414


 further shall comply with the provisions of any applicable Union privacy policy of which such
 Union advises the Fund in writing from time to time.

 2.      Representation of Fund Interests. Each Union shall use commercially reasonable efforts
 to further the interests of the Fund and the Fund's beneficiaries through its participation in the
 following forums (or their successors):

           o    The board of SoundExchange, Inc.;

           o    The board of the Alliance of Artists and Record Companies;

           a    The musicFIRST Coalition;

           o    Activities under the auspices of the U,S, Copyright Office and other U.S
                governmental entities; and

                Activities under the auspices of international entities such as the International
                Federation of Musicians, International Federation of Actors, World Intellectual
                Property Organization, Societies' Council for the Collective Management of
                Performers' Rights.

 To the extent that the Fund may communicate to a Union particular interests, concerns or
 objectives relevant to the Unions' participation in the foregoing forums, each Union shall use
 commercially reasonable efforts promptly to address the Fund's requests in that regard, except to
 the extent the Union determines that such requests are contrary to the interests of its members,

 3. Mandates. Each Union shall use commercially reasonable efforts to obtain from its
 members authorization to act as such members' representative for the purpose of collecting and
 distributing government-mandated or other compulsory royalties or remuneration payable to
 performers under U.S. or foreign law. Each Union shall use commercially reasonable efforts to
 extend to the Fund the beneht of such authorizations that the Union obtains. The Unions may
 fulfill the foregoing obligation by, for example, negotiating and signing together with the Fund,
 or authorizing the Fund to enter into, agreements with foreign collecting societies pursuant to
 which the Fund will be entitled to claim, and the foreign society will agree to pay to the Fund,
 foreign royalties owed to those U.S. performers for whom the Fund exercises a mandate on
 behalf of either or both Unions.

 4.      Other Services, From and after the Effective Date, it is not anticipated that either Union
 will provide the Fund material services in support of the Fund's operation and administration,
 except as specif,rcally described above. However, the Unions shall not unreasonably refuse to
 provide the Fund incidental advice and assistance as the Fund may request from time to time.

 5.     Services in General. The foregoing data and services shall be provided in accordance
 with any schedule agreed upon between the Fund and a Union, or in the absence of such
 agreement, promptly upon the Fund's request. To the extent that a Union may provide the Fund
 any documents or other recorded information other than the data described in Section I (the
 Fund's rights to which are also addressed in Section 1), and subject to Section 7, such Union

 70441,1 version 2
 Case
Case   2:18-cv-07241-CAS-PLADocument
     2:18-cv-07241-CAS-PLA   Document  85-3Filed
                                     19-8    Filed 12/17/20Page
                                                 09/17/18   Page4 26
                                                                  of 7of Page
                                                                         42 Page  ID
                                                                              ID #:286
                                     #:1415



 hereby grants the Fund a nonexclusive, perpetual, worldwide license to reproduce, adapt,
 distribute, perform and display such item and authorize others to do the same for the Fund's
 pu{poses. At no time shall the Fund be deemed to be the employer of a Union's personnel
 providing services hereunder. Each Union, and not the Fund, shall be responsible for payment of
 compensation to its personnel, required payroll deductions, social security and Medicare
 contributions, and unemployment, disability and workers' compensation insurance, all as
 required under law from time to time,

 6.      P4yment. In consideration of the foregoing, the Fund shall pay each Union, within 30
 days after the conclusion of each of the Fund's distribution cycles, 3Yo of the amount distributed
 by the Fund in such distribution cycle. Each such payment shall be accompanied by a statement
 setting forth the computation of the payment amount. Such payment shall constitute complete
 compensation of the Unions and their personnel for providing the data and services contemplated
 by this Agreement. There shall be no additional charges or expense reimbursement associated
 with the Unions' provision of the dataand services contemplated by this Agreement.

 7.       Confidentiality.

          7.1.  "Confidential Information" means any material or information that (i) a Party (the
 "Disclosing Party") treats as confidential; (ii) the Disclosing Party provides to another Party (the
 "Receiving Party") in connection with the performance of this Agreement; and (iii) the
 Receiving Party reasonably should recognize as being confidential material or information of the
 Disclosing Party. The Receiving Party shall not use the Disclosing Party's Confidential
 Information for any purpose other than the performance of this Agreement or enjoyment of
 benefits provided under this Agreement, and shall not disclose the Disclosing Party's
 Confidential Information to any person other than its directors, offtcers, employees and
 contractors who have a need to know such Confidential Information and are subject to a
 nondisclosure obligation comparable in scope to this Section 7.
           7   .2,
                 Notwithstanding Paragraph 7 .1, the Receiving Party may disclose any material or
 information that it can demonstrate is (i) or becomes publicly known through no fault of the
 Receiving Party; (ii) developed independently by the Receiving Party; (iii) known by the
 Receiving Party prior to its disclosure by the Disclosing Party; or (iv) rightfully obtained from a
 third party not obligated to preserve its confidentiality who did not receive the material or
 information directly or indirectly from the Receiving Party. The Receiving Party also may
 disclose materials or information to the extent required by a court or other governmental
 authority, provided that the Receiving Party (a) gives the Disclosing Party prompt notice of the
 disclosure, (b) uses reasonable efforts to resist disclosing the material or information, and
 (c) cooperates with the Disclosing Party on request to obtain a protective order or otherwise limit
 the disclosure.
           7.3.  The receiving Party acknowledges that its breach of this Section 7 would cause
 the Disclosing Party irreparable injury for which it would not have an adequate remedy at law.
 In the event of a breach, the Disclosing Party shall be entitled to injunctive relief in addition to
 any other remedies it may have at law or in equity'




 70441.1 version2
 Case
Case   2:18-cv-07241-CAS-PLADocument
     2:18-cv-07241-CAS-PLA   Document  85-3Filed
                                     19-8    Filed 12/17/20Page
                                                 09/17/18   Page5 27
                                                                  of 7of Page
                                                                         42 Page  ID
                                                                              ID #:287
                                     #:1416



 L        Representations. Warranties and Covenants

          8.1        Each Party represents and warrants that   it   has the right, power and authority to
 enter into and to perform this Agreement.

           8.2  Each Union represents, warrants and covenants that the services it is to provide
 under this Agreement shall be provided (i) in a workmanlike manner; (ii) in accordance with the
 standards of care and diligence and the level of skill, knowledge and judgment normally
 practiced by organizations of a similar nature; and (iii) in compliance with all applicable laws
 and regulations.

           8.3       Each Union represents, warrants and covenants that the data, and any other
 documents or other recorded information it may provide to the Fund in the performance of this
 Agreement, will not infringe or misappropriate any patent, copyright, trade secret, or other
 proprietary right of any third party or otherwise conflict with the rights of any third party.

 g.       Indemnity, Each Party shall defend, indemnify and hold harmless each other Party and
 its directors, off,rcers and employees from and against any third party claims to the extent relating
 to or resulting from any breach of this Agreement by the indemnifying Party. The indemnifying
 Party shall have the right to exercise reasonable control over any litigation within the scope of
 this indemnity; provided, however, that the indemnified persons shall have the right to
 participate in any such litigation at their own expense insofar as it concerns claims against them.
 This indemnity shall be inapplicable to the extent that the indemnifying Party is not notified
 promptly of a claim and is prejudiced by the delay in notice. All indemnihed persons shall
 cooperate to the extent necessary in the defense of any claim within the scope of this indemnity'

 IO.  LIMITATION OF LIABILITY. EXCEPT FOR A CLAIM OF INDEMNIFICATION
 PURSUANT TO SECTION 9, OR FOR A BREACH OF SECTION 7, IN NO EVENT SHALL
 ANY PARTY BE LIABLE FOR ANY INDIRECT, INCIDENTAL, SPECIAL, OR
 CONSEQUENTIAL DAMAGES.

 1   1,  Term and Termination of this Agreement. The term of this Agreement shall commence
 as of the Effective Date and shall continue thereafter unless terminated in accordance with this
 Section I 1. As between each Union and the Fund, this Agreement may be terminated (i) at will
 upon one year's written notice to the other Party, or (ii) if the other Party has materially breached
 this Agreement and failed to remedy that breach within 30 days after receiving written notice of
 that breach, upon further written notice by the non-breaching Party. Termination of this
 Agreement as between one Union and the Fund shall not, by itself, cause this Agreement to
 terminate as between the other Union and the Fund. Upon the effective date of termination, the
 relevant Union shall no longer be obligated to provide data or services as described in Sections
  l-5. The Fund shall pay the relevant Union in accordance with Section 6 for data or seryices
 rendered through the effective date of termination on a prorated basis over the Fund's then
 current distribution cycle. The provisions of Sections 7- 1 3 shall survive the termination of this
 Agreement.

  12.    Notices, All notices sent under this Agreement shall be in writing and hand delivered or
 delivered by prepaid overnight courier. Notices shall be sent to the Parties at the following
 addresses or such other addresses as the Parties subsequently may provide:

 70441.1 version 2
 Case
Case   2:18-cv-07241-CAS-PLADocument
     2:18-cv-07241-CAS-PLA   Document  85-3Filed
                                     19-8    Filed 12/17/20Page
                                                 09/17/18   Page6 28
                                                                  of 7of Page
                                                                         42 Page  ID
                                                                              ID #:288
                                     #:1417




           If to AFM             American Federation of Musicians of the United States &' Canada
                                 1501 Broadway, Suite 600
                                 New York, NY 10036
           Attention:            President Raymond M. Hair, Jr.
           Telephone:            (212) 869 -1330, ext. 212

           If to SAG-AFTRA       SAG-AFTRA
                                 5757 Wilshire Blvd., 7th Floor
                                 Los Angeles, CA 90036
           Attention:            Chief Administrative Offi cer Duncan Crabtree-Ireland
           Telephone:            (323) 236-32se

           If to the Fund:       AFM & SAG-AFTRA Fund Distribution Fund
                                 12001 Ventura Place, 5th Floor
                                 Studio City, CA 91604
           Attention:            Administrator Dennis Dreith
           Telephone:            (8r8) 7ss-7777

 13.       Miscellaneous.

           13.1. Governing Law. This Agreement  shall be governed by and construed in
 accordance with the laws of New York, without regard  to its conflict of laws principles.

           13.2. Severability.The provisions of this Agreement are severable, and the
 unenforceability of any provision of this Agreement shall not affect the enforceability of the
 remainder of this Agreement.

           13.3. Cumulative  Rights and Rqmedies. The rights and remedies provided in this
 Agreement and all other rights and remedies available to a Party at law or in equity are, to the
 extent permitted by law, cumulative and not exclusive of any other right or remedy now or
 hereafter available at law or in equity.

            13.4. Assisnment. No Party   may assign any of its rights or delegate any of its duties
 under this Agreement to any third party without the prior written consent of the other Parties,
 which shall not be withheld unreasonably. This Agreement shall be binding upon and inure to
 the benefit of the Parties and their permitted assigns.

           13.5. Relationship of the Parties. Nothing in this Agreement   shall be construed as
 creating a partnership, joint venture or agency relationship between the Parties, or as authotizing
 any Party to act as agent for the other or to enter into contracts on behalfofany other Party.

            13.6. Amendments. This Agreement      may be modified or amended only by written
 agreement of the Parties.

            13.7. Entire Agreeme{rt. This Agreement  constitutes the entire agreement between the
 Parties concerning the subject matter of this Agreement, and supersedes all prior agreements
 between the Parties concerning the subject matter of this Agreement.

 70441.1 version 2
 Case
Case   2:18-cv-07241-CAS-PLADocument
     2:18-cv-07241-CAS-PLA   Document  85-3Filed
                                     19-8    Filed 12/17/20Page
                                                 09/17/18   Page7 29
                                                                  of 7of Page
                                                                         42 Page  ID
                                                                              ID #:289
                                     #:1418




         IN V/ITNESS V/HEREOF, the Parties have caused this Agreement to be executed by
 their respective duly authorized officers.

 AMERICAN FEDERATION OF MUSICIANS OF
 THE UNITED STATES AND CANADA, AFL-CIO-CLC


 By:

 Name:                               í"P             ZQL
 Title:                     7-",     ø,5
 Date                        ) z

 SCREEN ACTORS GUILD - AMERICAN FEDERATION OF TELEVISION AND RADIO
 ARTISTS


 By:

 Name: buztu^u \nlokw- j,rhçJ'-
 Title:      Cl^;    Ll, AÀü'; o$'ttø +    [ærn¿"   û^ 644çtL

 Date:
                      tlztll5

 AFM & SAG-AFTRA INTELLECTUAL PROPERTY RIGHTS DISTRIBUTION FUND


 By:

 Name:                           (    vl
 Title                  /r. -ç

 Date:




 70441.1 version 2
Case 2:18-cv-07241-CAS-PLA Document 85-3 Filed 12/17/20 Page 30 of 42 Page ID
                                 #:1419




               Exhibit D
Case 2:18-cv-07241-CAS-PLA Document 85-3 Filed 12/17/20 Page 31 of 42 Page ID
                                 #:1420
Case 2:18-cv-07241-CAS-PLA Document 85-3 Filed 12/17/20 Page 32 of 42 Page ID
                                 #:1421
Case 2:18-cv-07241-CAS-PLA Document 85-3 Filed 12/17/20 Page 33 of 42 Page ID
                                 #:1422
Case 2:18-cv-07241-CAS-PLA Document 85-3 Filed 12/17/20 Page 34 of 42 Page ID
                                 #:1423
Case 2:18-cv-07241-CAS-PLA Document 85-3 Filed 12/17/20 Page 35 of 42 Page ID
                                 #:1424
Case 2:18-cv-07241-CAS-PLA Document 85-3 Filed 12/17/20 Page 36 of 42 Page ID
                                 #:1425
Case 2:18-cv-07241-CAS-PLA Document 85-3 Filed 12/17/20 Page 37 of 42 Page ID
                                 #:1426
Case 2:18-cv-07241-CAS-PLA Document 85-3 Filed 12/17/20 Page 38 of 42 Page ID
                                 #:1427
Case 2:18-cv-07241-CAS-PLA Document 85-3 Filed 12/17/20 Page 39 of 42 Page ID
                                 #:1428
Case 2:18-cv-07241-CAS-PLA Document 85-3 Filed 12/17/20 Page 40 of 42 Page ID
                                 #:1429
Case 2:18-cv-07241-CAS-PLA Document 85-3 Filed 12/17/20 Page 41 of 42 Page ID
                                 #:1430
Case 2:18-cv-07241-CAS-PLA Document 85-3 Filed 12/17/20 Page 42 of 42 Page ID
                                 #:1431
